            Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK




                                                                 Date Filed: 07/31/2020
  NOVEL ENERGY SOLUTIONS, LLC,

                                   Plaintiff,                  Case No.: 1:20-cv-05992

                  v.

  PINE GATE RENEWABLES, LLC, and                                     COMPLAINT
  GREEN STREET POWER PARTNERS,
                                                            DEMAND FOR JURY TRIAL
                                   Defendants.




       Plaintiff, NOVEL ENERGY SOLUTIONS, LLC (“Plaintiff”), by and through its attorneys,

Buchanan Ingersoll & Rooney PC, for its Complaint against PINE GATE RENEWABLES, LLC

(“Pine Gate”) and GREEN STREET POWER PARTNERS (“Green Street;” together with Pine

Gate, “Defendants”), alleges as follows:

                              I.       NATURE OF THE ACTION

       1.       This is an action for breach of contract, unjust enrichment and a declaratory

judgment arising from Defendants’ failure to reimburse Plaintiff for its overpayment of an

interconnection utility fee as required by the parties’ agreement.

       2.       Specifically, Plaintiff seeks payment of $415,275.50 that was wrongfully withheld

by Defendants in violation of the Membership Interest Purchase Agreement (the “Agreement”)

executed by Plaintiff and Pine Gate on February 2, 2018. The Agreement is annexed to this

Complaint as Exhibit A.
             Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 2 of 11




        3.       The parties entered into the Agreement for the sale of four solar energy projects by

Plaintiff to Pine Gate. Pursuant to the Agreement, the parties subtracted from the projects’

purchase price the amount necessary to pay the projects’ estimated interconnection fee, which was

charged by the local utility company to connect the projects to the power grid, and paid by Plaintiff

as a deposit prior to the construction of the projects. Because the interconnection fee was only an

estimate, the parties agreed that the any additional interconnection fee charged to Pine Gate by the

utility would be paid by Plaintiff, and that any refund from the utility would be paid to Plaintiff.

Indeed, Pine Gate followed the Agreement with respect to interconnection reimbursements to

Novel previously.

        4.       In fact, Pine Gate honored the parties’ Agreement in its course of action regarding

another project in the Agreement – the Imholte project. After Imholte was connected to the power

utility, Pine Gate received a refund of the interconnection fee paid by Plaintiff. Pine Gate

immediately returned the refund to Plaintiff. This course of dealing with the Imholte Project

confirmed the parties’ Agreement and makes clear that the refund at issue here should have been

returned to Plaintiff.

        5.       However, prior to the issuance of the final invoice by the utility for one of the

projects, the “Held Project,” Pine Gate sold the project to Defendant Green Street Power Partners

(“Green Street”). Thereafter, the local utility company operating the power grid to which the Held

Project was connected issued an invoice showing that the estimated interconnection fee for that

project – which had been advanced by Plaintiff – had been overstated by $415,275.50. The utility

then issued a refund of $415,275.50 (the “Interconnection Refund”) to Green Street because Green

Street was the point of contact on the utility company’s website at that time.




                                                  2
              Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 3 of 11




         6.       Notwithstanding that Plaintiff’s Agreement with Pine Gate mandated that the

Interconnection Refund be returned to Plaintiff, Green Street refused to reimburse Plaintiff,

claiming that it is not bound by the terms of Plaintiff’s Agreement with Pine Gate. Pine Gate

likewise refused to compensate Plaintiff for the amount of the refund.

         7.       Therefore, Plaintiff now seek an order from this Court enforcing the Agreement

and requiring Defendants to reimburse Plaintiff the amount of the Interconnection Refund.

                                           II.     PARTIES

         8.       Plaintiff Novel is a limited liability company formed in the State of Minnesota with

its corporate headquarters located at 2303 Wycliff Street, Suite 300, Saint Paul, MN 55114.

         9.       Defendant Pine Gate is a limited liability company formed in the State of North

Carolina with its corporate headquarters located at 130 Roberts Street, Asheville, NC 28801.

         10.      Defendant Green Street is a limited liability company formed in the State of New

York with its corporate headquarters located at 1 Landmark Square Suite 320, Stamford, CT

06901.

                               III.    JURISDICTION AND VENUE

         11.      This Court has original jurisdiction of this civil action pursuant to 28 U.S.C. §

1332(a) because there is complete diversity of citizenship between the parties and the amount in

controversy, exclusive of interest and costs, exceeds $75,000.

         12.      Venue is proper in this judicial district because Plaintiff and Pine Gate voluntarily

submitted to this Court’s jurisdiction pursuant to Section 9.12(b) of the Agreement, which

provides:

               a. THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
                  JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF
                  NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
                  YORK COUNTY AND OF THE FEDERAL DISTRICT COURT FOR THE


                                                    3
         Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 4 of 11




                SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE BOROUGH OF
                MANHATTAN FOR PURPOSES OF ANY SUIT, ACTION OR OTHER
                PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY
                TRANSACTION CONTEMPLATED HEREBY AND EACH PARTY HEREBY
                CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
                APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT,
                ACTION OR PROCEEDING AND IRREVOCABLY WAIVES, TO THE
                FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY
                NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
                SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
                ANY SUCH SUIT, ACTION OR PROCEEDING THAT IS BROUGHT IN ANY
                SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
                DURING THE PERIOD A LEGAL DISPUTE THAT IS FILED IN
                ACCORDANCE WITH THIS SECTION 9.12 IS PENDING BEFORE A COURT,
                ALL ACTIONS, SUITS OR PROCEEDINGS WITH RESPECT TO SUCH
                LEGAL DISPUTE OR ANY OTHER LEGAL DISPUTE, INCLUDING ANY
                COUNTERCLAIM, CROSS-CLAIM OR INTERPLEADER, WILL BE
                SUBJECT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT. EACH
                PARTY HEREBY WAIVES, AND WILL NOT ASSERT AS A DEFENSE IN
                ANY LEGAL DISPUTE, THAT (I) SUCH PARTY IS NOT SUBJECT
                THERETO, (II) SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE
                BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURT, (III) SUCH
                PARTY’S PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, (IV)
                SUCH ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN
                INCONVENIENT FORUM OR (V) THE VENUE OF SUCH ACTION, SUIT OR
                PROCEEDING IS IMPROPER.

       13.      This Court has personal jurisdiction over Defendant Green Street because Green

Street was formed in the State of New York.

                              IV.    FACTUAL BACKGROUND

       14.      On February 2, 2018, Plaintiff and Pine Gate executed a Membership Interest

Purchase Agreement, pursuant to which Plaintiff sold its interest in four limited liability

partnerships that were developing solar energy projects (the “Projects”) in Minnesota:

             a. Novel Solar Three LLP, a Minnesota limited liability partnership (the “Gibbon

                Project Company”), which was developing an approximately 4.63 MWDC

                photovoltaic solar energy project in Gibbon, Minnesota (the “Gibbon Project”);




                                                4
           Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 5 of 11




             b. Novel Solar One LLP, a Minnesota limited liability partnership (the “Held Project

                Company”), which was developing an approximately 5 MWDC photovoltaic solar

                energy project in St. Cloud, Minnesota (the “Held Project”);

             c. Novel Solar Five LLP, a Minnesota limited liability partnership (the “Imholte

                Project Company”), which was developing an approximately 1.498 MWDC

                photovoltaic solar energy project in St. Cloud, Minnesota (the “Imholte Project”);

                and

             d. Novel Solar Two LLP, a Minnesota limited liability partnership (the “Schneider

                Project Company”), which was developing an approximately 7 MWDC photovoltaic

                solar energy project in St. Cloud, Minnesota (the “Schneider Project”).

       15.      Prior to construction of the Projects, the local utility company, Xcel Energy

(“Xcel”), required the payment of a deposit the estimated cost of connecting the Projects to the

power grid (“Interconnection Fees”). Xcel advised that a final invoice for the Interconnection Fees

would be provided following the interconnection, and any refunds would be issued, or overages

would be billed, at that time. The estimated Interconnection Fee for each of the projects was as

follows:

             a. $304,500 for the Gibbon Project;

             b. $618,005 for the Held Project;

             c. $305,596 for the Imholte Project; and

             d. $565,110 for the Schneider Project;

       16.      Plaintiff paid the estimated Interconnection Fee for the Held Project, $618,005, to

Xcel on January 17, 2018.




                                                   5
          Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 6 of 11




       17.     Section 1.1 of the Agreement set the Project Price for each project at $0.50 per watt

(dc) of the final installed size of the Project as increased or decreased by any PPA Adjustment.

       18.     Section 2.2 of the Agreement required Pine Gate to refund Plaintiff the amount of

the estimated Interconnection Fees that Plaintiff had advanced to the Excel at the time of execution

of the Agreement. Section 1.1 required the amount of this refund to then be subtracted from the

final purchase price of the Projects.

       19.     Because the estimated Interconnection Fees were deducted from the amount of the

purchase price prior to completion of the interconnection and receipt of the final invoices from

Xcel, the parties agreed to subsequently true-up the amount of the Interconnection Fees.

Specifically, the parties agreed that Pine Gate would return to Plaintiff any Interconnection Refund

received from Xcel if the estimated Interconnection Fee was higher than the actual cost of the

interconnection. Conversely, Plaintiff would be responsible for payment of any overages charged

to Pine Gate if the estimated interconnection fee was less than the ultimate cost of the

interconnection,

       20.     In March 2019, Pine Gate advised Plaintiff that Green Street had agreed to purchase

the four Projects from Pine Gate. The purchase agreement between Pine Gate and Green Street

did not terminate Pine Gate’s obligations under the Agreement, including the obligation to pay the

Interconnection Refund, if any, to Plaintiff.

       21.     On March 18, 2019, Plaintiff entered into a consulting agreement with Green Street,

pursuant to which Plaintiff assisted Green Street in its purchase of the Projects from Pine Gate by

providing services related to closing items, funding, due diligence and related issues. A copy of

the Consulting Agreement is annexed to this Complaint as Exhibit B.           In fact, Plaintiff was

instrumental in ensuring a smooth closing between Pine Gate and Green Street.




                                                 6
          Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 7 of 11




        22.    As a result of the consulting relationship with Plaintiff, Green Street was aware of

and familiar with the contract between Plaintiff and Pine Gate, including Plaintiff’ rights to receive

the Interconnection Refund paid on any of the Projects.

        23.    The Imholte Project was interconnected to the power grid on April 16, 2019. Xcel

subsequently issued a final invoice in the amount of $122,728, which was $182,868 less than the

estimated interconnection fee. Xcel issued the $182,868 refund to Pine Gate in September 2019.

Pine Gate then immediately transferred the refund to Plaintiff in accordance with the Agreement.

        24.    Pine Gate’s return of the Interconnection Refund to Plaintiff confirmed the parties’

agreement that any refund received from Excel for the projects was to be returned to Plaintiff.

        25.    The Held Project was interconnected to the power grid in June 2019. Thereafter,

Xcel issued a final invoice for the interconnection fee, totaling $202,747.50, which was

$415,275.50 less than the initial estimate.           Xcel issued the $415,275.50 refund (the

“Interconnection Refund”) to Green Street. The refund was issued to Green Street rather than Pine

Gate because Green Street was the point of contact for the Held Project on Xcel’s website at that

time.

        26.    On April 24, 2020, Plaintiff demanded payment of the Interconnection Refund from

Pine Gate. Despite the terms of the Agreement, and the parties’ performance with respect to the

Imholte Project, Pine Gate has refused payment on the grounds that Green Street received the

Interconnection Refund from Xcel. This, despite the fact that Pine Gate’s sale of the projects did

not relieve it from its obligations to Plaintiff per the Agreement. Pine Gate has failed to comply

with its obligations under the Agreement.

        27.    On April 24, 2020, Plaintiff demanded the payment of the Interconnection Refund

from Green Street. Plaintiff explained that pursuant to its Agreement with Pine Gate, the




                                                  7
          Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 8 of 11




$415,275.50 refund was a true-up due back to Novel “because it is our money that we already paid

(and was reflected in the purchase price calculation).” Notwithstanding Green Street’s consulting

relationship with Plaintiff, and knowledge of Plaintiff’ right to receive the Interconnection Refund,

Green Street has refused to return the Interconnection Refund to Plaintiff.

                                       VI.    GOVERNING LAW

        28.     Section 9.12 of the Agreement provides that the laws of the State of New York

governs “all claims or causes of action (whether in contract or tort) that may be based upon, arise

out of or relate to this Agreement, or the negotiation, execution or performance of this Agreement

(including any claim or cause of action based upon, arising out of or related to any representation

or warranty made in or in connection with this Agreement or as an inducement to enter into this

Agreement) . . . .”

        29.     Accordingly, New York law governs this action.

                                  VII.       CLAIMS FOR RELIEF

                                           FIRST COUNT
                                       BREACH OF CONTRACT
                                        (AGAINST PINE GATE)

        30.     Plaintiff incorporate the allegations in all prior paragraphs within this Complaint as

if they were fully set forth herein.

        31.     The Agreement is a valid contract.

        32.     Plaintiff have fully performed their obligations under the Agreement.

        33.     The Agreement provided that Plaintiff was entitled to any Interconnection Refund

issued by Xcel.

        34.     Xcel issued an Interconnection Refund in the amount of $415,275.50 for the Held

Project in June 2019. While the Interconnection Refund was owed to Plaintiff, it was issued to


                                                  8
          Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 9 of 11




Green Street because Green Street was listed as the point of contact on Xcel’s website as a result

of its purchase agreement with Pine Gate. Green Street refused to transfer the refund to Plaintiff.

        35.     Plaintiff advised Pine Gate that it owed it the amount of the Interconnection Refund.

Pine Gate refused to compensate Plaintiff.

        36.     Accordingly, Pine Gate breached the contract by failing to return the

Interconnection Refund to Plaintiff.

        37.     Plaintiff suffered $415,275.50 in damages as a direct result of Pine Gate’s breach

of contract.

                                     SECOND COUNT
                                 DECLARATORY JUDGMENT
                                 (AGAINST GREEN STREET)

        38.     Plaintiff incorporates the allegations in all prior paragraphs within this Complaint

as if they were fully set forth herein.

        39.     There is a justiciable controversy between Plaintiff and Green Street regarding

which party is entitled to the Interconnection Refund.

        40.     Plaintiff paid the full amount of the estimated interconnection fee for the Held

Project to Xcel in January, 2018. Pursuant to the Agreement, Plaintiff is entitled to the any refund

related to that payment. There is no basis for Green Street to retain the funds that it received solely

because it was registered as the point of contact for the Held Project on Xcel’s website.

        41.     This dispute is not hypothetical, contingent or remote, as the refund has been issued

to Green Street and Green Street has refused to transfer it to Plaintiff.

        42.     Therefore, the Court should enter a declaratory judgment clarifying Plaintiff’ right

to the refund and Green Street’s obligation to transfer the amount of the refund to Plaintiff.




                                                  9
           Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 10 of 11




                                       THIRD COUNT
                                    UNJUST ENRICHMENT
                                  (AGAINST GREEN STREET)

        43.     Plaintiff incorporates the allegations in all prior paragraphs within this Complaint

as if they were fully set forth herein.

        44.     Green Street has been unjustly enriched by its retention of the Interconnection

Refund because Green Street did not pay any part of the fee that was being refunded. It simply

received a windfall because it was listed as the point of contact for the Held Project on Xcel’s

website.

        45.     Green Street was unjustly enriched at Plaintiff’s expense because Plaintiff was

owed the Interconnection Refund under its Agreement with Pine Gate.

        46.     It is against equity and good conscience to permit Green Street to retain the

Interconnection Refund because Green Street had not paid the estimated interconnection fee in the

first place, and it has no basis to withhold the refund from Plaintiff. Green Street received the

refund only because of its status on Xcel’s website. Green Street did not bargain for the

Interconnection Refund as Plaintiff did.

        47.     Plaintiff and Green Street had a sufficiently close relationship because Green Street

was aware of Plaintiff’ Agreement with Pine Gate and the requirement that the Interconnection

Refund be issued to Plaintiff, and because Plaintiff worked closely with Green Street to aid in its

closing process when it purchased the Held Project from Pine Gate.

        48.     Upon information and belief, the price of the Held Project paid by Green Street to

Pine Gate did not include the cost of the Interconnection Fee previously paid by Plaintiff. As such,

Green Street would be unjustly enriched if it were to keep the Interconnection Refund.




                                                 10
         Case 1:20-cv-05992-VSB Document 1 Filed 07/31/20 Page 11 of 11




                                 VIII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully request that judgment be entered upon the First,

Second, and Third causes of action against Defendants, jointly and severally, awarding the

following relief to Plaintiff:

        (a)     Enforce the Agreement and compel Pine Gate to pay the full amount of the

                Interconnection Refund, $415,275.50, to Plaintiff;

        (b)     Enter declaratory judgment that Plaintiff are entitled to the Interconnection Refund

                issued by Excel to Green Street;

        (c)     Enter judgment that Green Street was unjustly enriched by its receipt of the

                Interconnection Refund and compel Green Street to transfer the full amount of the

                refund, $415,275.50, to Plaintiff; and

        (d)     Such other and further relief as the Court may deem just and proper.

DATED:          July 31, 2020
                New York, New York
                                              BUCHANAN INGERSOLL & ROONEY PC


                                              By:        ________________________________
                                                         Stephen J. Riccardulli (SR 7784)
                                                         Melissa J. Bayly
                                                         640 5th Avenue
                                                         9th Floor
                                                         New York, NY 10019-6102
                                                         Tel. 212-440-4400

                                                         Attorneys for Plaintiff




                                                   11
